Pee Curiam.
In an action for negligence the defendant has a verdict, and under this rule the plaintiff seeks to set it aside for the reasons:
1. It is against the weight of the evidence.
2. It is contrary to the charge of the court.
3. It indicates prejudice and partiality.
There was a fair dispute of facts presented by the proofs and our examination thereof does not bring us to the conclusion that the verdict was the result of mistake, prejudice or passion, and therefore the rule to show cause is discharged, with costs.